Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Response, received 6/22/2022, has been entered into the record. 
Claims 1-8, 10-18, 20, 26 and 28 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 13, 15, 17, 18, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US Pub. No. 2006/0043888 A1), hereafter referred to as Nakagawa, in view of Koshihara (US Pub. No. 2018/0138376 A1).

As to claim 1, Nakagawa discloses a display device (fig 1, [0017]), comprising:
a substrate (substrate 11), comprising a display area (display panel 10 emission region);
a plurality of light-emitting elements (emission elements 14 including layer 15) arranged in an array on the substrate (10), wherein the plurality of light-emitting elements (14) comprise a first light-emitting element (element 14 corresponding to 22R) and a second light-emitting element (element 14 corresponding to 22G) adjacent to the first light-emitting element in a first direction parallel to a surface of the substrate (horizontal direction parallel to substrate 11); and 
a color filter layer (22), which is on the substrate (11) and comprises a plurality of color filter units (22R, 22G, 22B), wherein in the display area (emission region), the plurality of color filter units are in one-to-one correspondence with the plurality of light-emitting elements and are on a side of the plurality of light-emitting elements away from the substrate (units 22R, 22G, 22B corresponding one to one with emission elements 14);
wherein in a second direction perpendicular to the surface of the substrate, a distance between the plurality of light-emitting elements and the color filter layer is a first distance (distance L1);
the display device has a color deviation prevention viewing angle on a reference plane determined by the first direction and the second direction perpendicular to the surface of the substrate (fig 2A, angle formed between reference plane h1 and direction perpendicular to the top surface of layer 15);
the color deviation prevention viewing angle is, along a cross-section by the reference plane, an angle between a connection line and the second direction perpendicular to the surface of the substrate (fig 2A, angle formed between reference plane h1 and direction perpendicular to the top surface of layer 15), the connection line connects a side of the first light-emitting element close to the second light-emitting element and a side of a color filter unit, which corresponds to the second light-emitting element, close to the first light-emitting element (fig 2A, angle formed between reference plane h1 and direction perpendicular to the top surface of layer 15); and 
the first distance is configured to enable the color deviation prevention viewing angle to be greater than a preset angle (fig 2A, first distance L1; [0040]-[0043]). 
Nakagawa does not explicitly disclose a peripheral area surrounding the display area. 
Nonetheless, Koshihara discloses display panel comprising a peripheral area surrounding a display area (fig 1, display panel 10 with display area 12 with pixels Px and peripheral area surrounding the display area 12). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include a peripheral area surrounding the display area of Nakagawa as taught by Koshihara since this will allow for sealing structures to be formed to prevent oxygen and moisture from contaminating the emission elements. 

As to claim 2, Nakagawa in view of Koshihara disclose the display device according to claim 1 (paragraphs above).
Nakagawa further discloses a color deviation prevention distance on the reference plane determined by the first direction and the second direction perpendicular to the surface of the substrate, wherein the color deviation prevention distance is, along the cross-section by the reference plane, a minimum distance between an edge of a projection of a light-emitting area of the first light-emitting element on the color filter layer and the color filter unit corresponding to the second light-emitting element (fig 2A, minimum distance from point where reference plane h1 touches the emitting element to edge of color filter shown in cross sectional view corresponding to edge of filter 22G). 

As to claim 3, Nakagawa in view of Koshihara disclose the display device according to claim 2 (paragraphs above).
Nakagawa does not explicitly disclose wherein the color deviation prevention distance ranges from 0.1 micron to 15 microns. 
Nonetheless, Koshihara discloses wherein a distance Xw is equal to 1.5 micron or less and calculates Xa as described in paragraph [0095]-[0102] and figure 5.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to optimize the distance of Nakagawa to between 0.1 and 15 microns as taught by Koshihara since this will allow for the optimization of the output viewing angle while preventing unwanted color mixing.  

As to claim 4, Nakagawa in view of Koshihara disclose the display device according to claim 1 (paragraphs above).
Nakagawa does not explicitly disclose wherein the first distance between the plurality of light-emitting elements and the color filter layer ranges from 0.02 microns to 15 microns. 
Nonetheless, Koshihara discloses wherein a distance between the plurality of light-emitting elements and the color filter layer ranges from 0.02 microns to 15 microns ([0095]-[0105]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the spacing distance of Nakagawa as taught by Koshihara since this will allow for the optimization of the output viewing angle while preventing unwanted color mixing.  

As to claim 5, Nakagawa in view of Koshihara disclose the display device according to claim 1 (paragraphs above).
Nakagawa does not explicitly disclose wherein the preset angle ranges from 30 to 80 degrees. 
Nonetheless, Koshihara discloses a calculation to determine the optimum preset angle for the light emission display device ([0095]-[0105]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to optimize the preset angle such that the output viewing angle is improved while unwanted color mixing is prevented. 

As to claim 6, Nakagawa in view of Koshihara disclose the display device according to claim 5 (paragraphs above).
Nakagawa does not explicitly disclose wherein the preset angle ranges from 40 to 50 degrees. 
Nonetheless, Koshihara discloses a calculation to determine the optimum preset angle for the light emission display device ([0095]-[0105]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to optimize the preset angle such that the output viewing angle is improved while unwanted color mixing is prevented.

As to claim 7, Nakagawa in view of Koshihara disclose the display device according to claim 2 (paragraphs above).  
Nakagawa does not explicitly disclose wherein the first distance between the plurality of light-emitting elements and the color filter layer, the color deviation prevention viewing angle, and the color deviation prevention distance satisfy a following relationship: H=D/tan θ. 
Nonetheless, Koshihara discloses wherein a first distance between light emitting elements and a color filter layer, the color deviation prevention viewing angle and the color deviation prevention distance satisfy a following relationship: H=D/tan θ (fig 5 and [0095]-[0102]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the spacing distance of Nakagawa as taught by Koshihara since this will allow for the optimization of the output viewing angle while preventing unwanted color mixing.  

As to claim 8, Nakagawa in view of Koshihara disclose the display device according to claim 1 (paragraphs above).
Nakagawa further discloses wherein each of the plurality of light-emitting elements comprise:
a first electrode layer (electrode 12) on the substrate (11);
an organic light-emitting layer (14), on a side of the first electrode layer (12) away from the substrate (11);
a second electrode layer (15), on a side of the organic light-emitting layer (14) away from the first electrode layer (12), 
wherein the first distance between each of the plurality of light-emitting elements and the color filter layer is a distance between a surface of the second electrode layer away from the substrate and a surface of a corresponding color filter unit of the color filter layer facing the substrate (fig 2A, first distance L1); and 
the color deviation prevention viewing angle is, along the cross-section by the reference plane, an angle between the connection line and the second direction perpendicular to the surface of the substrate, and the connection line connects a side of the second electrode layer of the first light-emitting element close to the second light-emitting element and the side of the color filter unit, which corresponds to the second light-emitting element, close to the first light-emitting element (fig 2A, h1). 

As to claim 10, Nakagawa in view of Koshihara disclose the display device according to claim 1 (paragraphs above).
Nakagawa further discloses a black matrix between adjacent color filter units of the plurality of color filter units (fig 2A, black matrix 23 between 22R and 22G). 

As to claim 13, Nakagawa in view of Koshihara disclose the display device according to claim 10 (paragraphs above).
Nakagawa does not disclose the overlap of the color filters. 
Koshihara further discloses wherein any two adjacent color filter units in the second direction partially overlap, and the black matrix is a portion where the any two adjacent color filter units overlap (fig 5, overlap region of 8R and 8G).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to overlap the color filters of Nakagawa as taught by Koshihara since this allows for forming a black matrix region without additional manufacturing deposition processes. 

As to claim 15, Nakagawa in view of Koshihara disclose the display device according to claim 14 (paragraphs above).
Nakagawa does not explicitly disclose wherein the color deviation prevention distance is equal to half of a distance between adjacent light-emitting elements in the first direction. 
Nonetheless, Koshihara discloses calculating the color deviation prevention distance (fig 5 and [0095]-[0102]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to calculate distance of Nakagawa as taught by Koshihara since this will allow for the optimization of the output viewing angle while preventing unwanted color mixing.  

As to claim 17, Nakagawa in view of Koshihara disclose the display device according to claim 1 (paragraphs above).
Nakagawa further discloses wherein the plurality of light-emitting elements are configured to emit white light, each light-emitting element comprises a plurality of light-emitting layers stacked in sequence on the substrate, and the plurality of light-emitting layers emit light of different primary colors; or each light-emitting element comprises a light-emitting layer, and the light-emitting layer is doped with various dopants for emitting light of different primary colors ([0079] and [0028]). 

As to claim 18, Nakagawa in view of Koshihara disclose the display device according to claim 1 (paragraphs above).
Nakagawa discloses an insulating layer (16) between the plurality of light-emitting elements (14, 15) and the color filter layer (22), 
wherein the first distance comprises a thickness of the insulating layer (16). 
However, Nakagawa does not disclose wherein the insulating layer is a thin film encapsulation layer. 
Nonetheless, Koshihara discloses a thin film encapsulation layer between a color filter and emitting elements (fig 4, TFE 60 between color filter 8RGB and emission element 30).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the insulating layer of Nakagawa with a thin film encapsulation layer as taught by Koshihara since will provide improved moisture and oxygen barrier protection for the organic semiconductor emission layer. 

As to claim 26, Nakagawa in view of Koshihara disclose an electronic equipment (Nakagawa fig 1), comprising the display device according to claim 1 (paragraphs above).

As to claim 28, Nakagawa discloses a manufacture method for manufacturing a display device (fig 1-3, [0017]-[0019]), comprising:
providing a substrate (substrate 11), comprising a display area (display panel 10 emission region);
forming a plurality of light-emitting elements (emission elements 14 including layer 15) arranged in an array on the substrate (10), wherein the plurality of light-emitting elements (14) comprise a first light-emitting element (element 14 corresponding to 22R) and a second light-emitting element (element 14 corresponding to 22G) adjacent to the first light-emitting element in a first direction parallel to a surface of the substrate (horizontal direction parallel to substrate 11); and 
forming a color filter layer (22), which is on the substrate (11) and comprises a plurality of color filter units (22R, 22G, 22B), wherein in the display area (emission region), the plurality of color filter units are in one-to-one correspondence with the plurality of light-emitting elements and are on a side of the plurality of light-emitting elements away from the substrate (units 22R, 22G, 22B corresponding one to one with emission elements 14);
wherein in a second direction perpendicular to the surface of the substrate, a distance between the plurality of light-emitting elements and the color filter layer is a first distance (distance L1);
the display device has a color deviation prevention viewing angle on a reference plane determined by the first direction and the second direction perpendicular to the surface of the substrate (fig 2A, angle formed between reference plane h1 and direction perpendicular to the top surface of layer 15);
the color deviation prevention viewing angle is, along a cross-section by the reference plane, an angle between a connection line and the second direction perpendicular to the surface of the substrate (fig 2A, angle formed between reference plane h1 and direction perpendicular to the top surface of layer 15), the connection line connects a side of the first light-emitting element close to the second light-emitting element and a side of a color filter unit, which corresponds to the second light-emitting element, close to the first light-emitting element (fig 2A, angle formed between reference plane h1 and direction perpendicular to the top surface of layer 15); and 
the first distance is configured to enable the color deviation prevention viewing angle to be greater than a preset angle (fig 2A, first distance L1; [0040]-[0043]). 
Nakagawa does not explicitly disclose a peripheral area surrounding the display area. 
Nonetheless, Koshihara discloses display panel comprising a peripheral area surrounding a display area (fig 1, display panel 10 with display area 12 with pixels Px and peripheral area surrounding the display area 12). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include a peripheral area surrounding the display area of Nakagawa as taught by Koshihara since this will allow for sealing structures to be formed to prevent oxygen and moisture from contaminating the emission elements. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Koshihara, and further in view of Bang et al. (US Pub. No. 2017/0315372 A1), hereafter referred to as Bang.

As to claim 11, Nakagawa in view of Koshihara disclose the display device according to claim 10 (paragraphs above).
Nakagawa in view of Koshihara does not disclose that the color deviation prevention distance is equal to a width of the black matrix in the first direction because Nakagawa shows that the edge of the mission element 14 is not aligned with the edge of the corresponding color filter 22R. 
Nonetheless, Bang discloses wherein the edge of an emission layer is vertically aligned with the edge of the corresponding color filter (fig 6 and [0146]). 
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the emission layer and corresponding color filter of Nakagawa vertically aligned as taught by Bang since this will allow for improved output of the light emitted from the light-emitting diode. 

As to claim 12, Nakagawa in view of Koshihara and Bang disclose the display device according to claim 11 (paragraphs above).
Bang further discloses wherein the width of the black matrix in the first direction is equal to a distance between adjacent light-emitting elements in the first direction (fig 6 and [0146]). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Koshihara, and further in view of Motoyama et al. (US Pub. No. 2015/0155346 A1), hereafter referred to as Motoyama.

As to claim 14, Nakagawa in view of Koshihara disclose the display device according to claim 1 (paragraphs above).
Nakagawa in view of Koshihara does not disclose wherein projections of the plurality of color filter units on a plane where the substrate is located are continuous in the first direction and do not overlap in the second direction. 
Nonetheless, Motoyama discloses wherein projections of a plurality of color filter units on a plane where a substrate is located are continuous in the first direction and do not overlap in the second direction (fig 2, color filter units 23RBG are continuous and do not overlap in the second direction). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the color filters of Nakagawa in view of Koshihara continuously as taught by Motoyama without an overlap so that the pixel density is further improved. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Koshihara, and further in view of Meinhold et al. (US Pub. No. 2014/0332759 A1), hereafter referred to as Meinhold.

As to claim 16, Nakagawa in view of Koshihara disclose the display device according to claim 1 (paragraphs above).
Nakagawa in view of Koshihara does not disclose wherein the substrate is a silicon-based base substrate, the silicon-based base substrate comprises pixel circuits, and the pixel circuits are connected to first electrode layers of the plurality of light-emitting elements through tungsten materials filled in via holes on the substrate and are configured to drive the first electrode layers of the plurality of light-emitting elements, respectively. 
Nonetheless, Meinhold discloses wherein a display ([0161]) includes a substrate ([0158]) is a silicon-based substrate ([0046]), the silicon-based base substrate comprises pixel circuits (fig 10E, circuit 212, [0159]), and the pixel circuits are connected to first electrode layers of a light-emitting element (fig 10E, electrode 100 of OLED 900a) through tungsten materials filled in via holes ([0159]) on the substrate and are configured to drive the first electrode layers of the light-emitting element ([0159]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the display of Nakagawa in view of Koshihara with a base substrate silicon-based and electrical via connections with tungsten as taught by Meinhold since this will allow for improved driving of the light emitting diode and provide a low resistance interconnection between the driving circuit and the emission electrode. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Koshihara, and further in view of Yim et al. (US Pub. No. 2019/0043931 A1), hereafter referred to as Yim.

As to claim 20, Nakagawa in view of Koshihara disclose the display device according to claim 18 (paragraphs above).
Nakagawa in view of Koshihara do not disclose an optical coupling-output layer, provided between the first thin film encapsulation layer and the plurality of light-emitting elements. 
Nonetheless, Yim discloses an optical coupling-output layer (fig 2, thin film encapsulation layer comprising 167, 165, 163; and optical coupling-output layer 161), provided between a first thin film encapsulation layer (167, 165, 163) and a plurality of light-emitting elements (140BGR). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the optical coupling-output layer between the TFE and emission elements of Nakagawa in view of Koshihara as taught by Yim since this will improve the light output emission efficiency of the display. 

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.

Applicant has argued that the Nakagawa reference does not teach or suggest the process of adjusting the first distance as recited in claim 1. 
Examiner disagrees because claim 1 is directed to a device/structure claim that recites that the first distance is configured to enable the color deviation prevention viewing angle to be greater than a preset angle.  Therefore, the Applicant’s argument that the Nakagawa reference does not disclose the process of adjusting the first distance is not persuasive.  Claim 1 recites the final structure of the display device, therefore it does not claim the process of forming a first distance then adjusting the first distance but instead the final display device is considered to be configured such that the claim is rendered obvious by Nakagawa in view of Koshihara.  Additionally, the forming of the first distance L1 at the distance L1 is the claimed configuration.  

Applicant further argued that claims 2-8, 10-18, 20 and 26 are allowable because of their dependence from allowable claim 1.
Examiner disagrees because claim 1 is not allowable for the reasons presented above.  

Applicant further argued that claim 28 is patentable over the prior art references at least for reasons similar to those of independent claim 1.
Examiner disagrees for reasons similar to those of independent claim 1. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0013588; US 10,826,022 and US2019/0341438 are pertinent prior art references. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/20/2022